Citation Nr: 0110526	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-04 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the periods January 
25, 1984, to February 6, 1984, and April 1, 1984, to 
September 9, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

By a decision of May 20, 1999, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the veteran-appellant and the 
Secretary of Veterans Affairs, vacated the Board's May 20, 
1999, decision and remanded the case to the Board for 
readjudication.  


FINDINGS OF FACT

For the periods January 25, 1984, to February 6, 1984, and 
April 1, 1984, to September 9, 1992, PTSD was not productive 
of more than definite social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD for the periods January 25, 1984, to 
February 6, 1984, and April 1, 1984, to September 9, 1992, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the veteran has not identified any relevant evidence 
pertaining to his mental status during the period January 
1984 to September 1992 which has not been obtained by VA, the 
Board finds that no further assistance to the veteran is 
required to comply with VA's duty to assist him in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 

The Board notes that, by a decision in July 1997, the Board 
granted an effective date of January 25, 1984, for a grant of 
service connection for PTSD.  That date was found by the 
Board to have been the date of a reopened claim for service 
connection for PTSD.  

The Board notes further that, on February 7, 1984, the 
veteran was admitted to the VAMC, Decatur, Georgia, for a 
psychiatric evaluation.  On February 8, 1984, he was 
transferred to the VAMC, Augusta, Georgia, and he was 
discharged from that facility on March 27, 1984, with a 
diagnosis of PTSD, delayed.    

Under the provisions of 38 C.F.R. § 4.29, pertaining to 
temporary total evaluations for hospitalization in excess of 
21 days for treatment of a service-connected disability, the 
RO has assigned an evaluation of 100 percent for PTSD for the 
period February 7, 1984, to March 31, 1984.  An evaluation of 
30 percent was assigned for the period January 25, 1984, to 
February 6, 1984, and for the period April 1, 1984, to 
September 9, 1992.  Effective September 10, 1992, PTSD was 
evaluated as 100 percent disabling, and that rating remains 
in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings. The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran appeals the initial rating assigned for a 
disability, consideration should be given as to whether 
"staged ratings" may be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).
  
PTSD is evaluated under Diagnostic Code 9411.  That 
diagnostic code was revised, effective November 7, 1996.  61 
Fed. Reg. 52695 (Oct. 8, 1996).  However, as the issue in 
this case involves the rating of PTSD prior to revision of 
the rating criteria, the veteran's PTSD is rated for the 
periods of time in question under the regulations and 
diagnostic code then in effect.  Rhodan v. West, 12 Vet. App. 
55 (1998).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
impairment by reason of PTSD which was less than the criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, warranted a 10 percent evaluation.  A 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (1991).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent evaluation was warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish effective or favorable 
relationships with people be severely impaired, and that 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  

Prior to November 7, 1996, applicable regulations provide 
that the severity of psychiatric disability was based on 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record should not be underevaluated and a veteran's 
condition should not be overevaluated on the basis of a poor 
work record which was not supported by the psychiatric 
disability picture.  It was for that reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was determinative.  Ratings were to be assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  

In the veteran's case, in his notice of disagreement, 
received in September 1997, he contended that he had been 
unable to retain employment since leaving a hospital in March 
1984, by reason of psychiatric problems.  In a substantive 
appeal, received in April 1998, he stated that, after March 
1984, he had some "odd jobs," none of which lasted more 
than a couple of months.  In a statement received in April 
1998, the veteran's wife, with whom he has lived since 1989, 
stated that the veteran received no psychiatric treatment 
from March 1984 until 1992.  In a statement received in July 
1994, the veteran's wife described behavior by the veteran 
which, she asserted, should entitle him to an increased 
rating for PTSD.  

In February 1984, the veteran was admitted to the VA Medical 
Center, Augusta, Georgia, in transfer from another VA 
facility.  It was his first psychiatric admission.  His 
mother and his sister had encouraged him to seek help.  He 
complained of an inability to hold a job or get along with 
people.  He had lost an apartment and a car because of non-
payment.  He stated that he had been unemployed since being 
terminated from a job in November 1983.  He described 
nightmares about Vietnam and his poor frustration tolerance.  
At times, he cried when talking about his personal life.

On mental status examination, the veteran was alert, well-
oriented, and spontaneous.  His thought content centered 
around Vietnam experiences, interpersonal problems in daily 
living, depression, and sleep disturbed by nightmares.  

During hospitalization, the veteran was given chloral hydrate 
to promote sleep.  He began to discuss his problems in 
therapy and to show improvement in management of anger.  He 
stated that he felt tense and restless, but did not feel it 
was in his best interest to stay in the hospital; he had 
arranged to live with his mother.  His intolerance of others 
and outbursts greatly decreased.  After approximately 6 weeks 
of hospitalization, he was discharged to be followed in an 
outpatient mental health clinic.  Medication for agitation 
was prescribed.  The veteran was considered able to work, 
preferably in a low-stress job.

The evidence of record also includes a VA hospital summary in 
February 1987, showing that the veteran was evaluated for a 
claimed seizure.  On admission to the VA Medical Center, 
Charleston, South Carolina, it was noted that the veteran had 
a history of hospitalization for depression and PTSD.  On 
mental status examination, his mood was slightly depressed, 
which was a reflection of his frustration at being 
hospitalized.  During hospitalization, he complained of 
occasional depression and increasing nightmares.  A consult 
was sent to a psychiatrist, who indicated that he would see 
the veteran as an outpatient.  

The evidence of record also includes a notation by a VA 
social worker that she saw the veteran in January 1989, at 
his mother's request, and referred him to the Salvation Army 
for employment counseling.  The social worker indicated that 
the veteran appeared anxious and depressed; he became angry 
when he talked about Vietnam; and he stated that he had 
nightmares and poor sleep.  

At a VA fee-basis psychiatric examination in November 1992, 
the diagnosis was personality disorder, mixed type, with some 
passive-aggressive and antisocial characteristics.  The 
examiner commented that he did not see much evidence of PTSD, 
but more an individual who has always had difficulty in 
coping with aggressiveness.  

In a statement received in May 1998, the veteran stated that 
the years from 1984 to 1992 were very difficult for him; he 
did not have a home of his own, and he lived with his mother 
or his brother; he drank a lot; he couldn't be around people; 
he became confused and distracted by his memories.  The 
veteran's wife stated that she thought that if the veteran 
had received a psychiatric evaluation in the early 1980's it 
would have been determined that he was 100 percent disabled 
at that time.  

The issue before the Board is whether there is entitlement to 
a rating in excess of 30 percent for the approximately two 
weeks prior to the hospitalization during which a diagnosis 
of PTSD was made, and for the period from hospital discharge 
in March 1984 until the assignment of a rating of 100 percent 
for PTSD, which was effective September 10, 1992.  The Board 
finds that the extent to which PTSD resulted in social and 
industrial impairment during those periods of time would, 
under 38 C.F.R. § 4.130 (1996), involve consideration of 
objective findings and analysis of the veteran's PTSD 
symptomatology by mental health professionals.  During VA 
psychiatric hospitalization in February-March 1984, the 
veteran's symptoms were noted to improve, and he was thought 
to be able to work when he was discharged from the hospital.  
The March 1984 hospital discharge summary contains no 
findings which would support a conclusion that, after 
hospital discharge, his mental disorder warranted an 
evaluation in excess of 30 percent.  (The veteran has been 
compensated at the 100 percent level for the time in 1984 
that he was hospitalized, under the provisions of 38 C.F.R. 
§ 4.29.)  During VA hospitalization in 1987, the veteran 
complained of increasing nightmares but there was no notation 
as to the actual frequency of any nightmares and the hospital 
summary did not contain any clinical findings as to the 
functional or occupational impairment caused by PTSD symptoms 
at that time.  The notation by the VA social worker in 
January 1989 did not differentiate between symptoms of PTSD 
as opposed to manifestations of a personality disorder, and 
did not contain an opinion as to the severity of impairment 
attributable to PTSD symptoms.  In sum, for the time periods 
relevant to this appeal, mental health professionals who 
evaluated and treated the veteran did not make findings that 
the veteran's PTSD symptomatology was more disabling than is 
reflected by the assigned 30 percent rating.  

The Board concludes that there is insufficient competent 
evidence to show that the veteran's impairment by PTSD 
symptomatology, during the relevant periods of time, was more 
than definite, that is, moderately large in degree, and that 
the preponderance of the evidence is against such a finding. 
The record simply does not contain clinical findings of PTSD 
symptoms or an opinion as to the level of impairment 
attributable to PTSD symptomatology which would support a 
conclusion that the level of impairment was considerable.  
The Board also notes that, following hospital discharge in 
March 1984, the veteran did not seek any treatment for PTSD 
symptoms for years, although he now contends that such 
symptoms were severely or totally disabling and he was living 
with his wife at the time.  Furthermore, there is no basis to 
assign staged ratings, during the relevant time periods, upon 
consideration of the competent evidence of record;  
impairment warranting a rating in excess of 30 percent has 
not been shown at any time pertinent to the current appeal.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased rating for PTSD, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107(b).  

ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder for the periods January 25, 1984, to February 
6, 1984, and April 1, 1984, to September 9, 1992, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

